Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit Filed Under 37 CFR 1.132
	The affidavit filed under 37 CFR 1.132 filed February 7, 2022 is insufficient to overcome the rejection of claim 1 based upon US 6079520 A and FR 2503765 A1 applied under 35 U.S.C. 103 as set forth in the last Office action because:  the affidavit was not timely filed in compliance with 37 CFR 1.116(e) and it was not shown why the affidavit is necessary and not earlier presented. See MPEP § 716.01.
	Additionally, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
	With respect to Applicant’s arguments on page 3 of the Remarks and paragraphs 10-12 of the Affidavit filed February 7, 2022 that FR ‘765 fails to suggest a shaft in which the walls extend in one piece over at least two stories, this argument is not commensurate with the claims. Claim 1 recites the limitations “the shaft is configured as a sheet metal box made of at least one thin-walled steel plate” and (the plates) “are formed in one piece over an entire extent of the shaft in the longitudinal direction”. Applicant’s invention clearly has more than one sheet metal plate. Even if the shaft taught by FR ‘765 is intended to be attached to an additional sheet metal box to extend over at least two stories as claimed in paragraphs 5-9 of the Affidavit, it still meets the limitations as claimed. Whether the sheet metal box is originally fabricated to extend over multiple stories or if it is designed to be stacked, the finished product meets the limitation “formed in one piece over an entire extent of the shaft in the longitudinal direction”. Even if the boxes are separate as claimed by the Applicant, they would still be fixedly connected as one piece. 

	On page 4 of the Remarks and paragraph 18 of the Affidavit, Applicant argues that the method of claim 14 is patentable for similar reasons as the apparatus of claim 1. Examiner respectfully disagrees for the foregoing reasons regarding claim 1.
	With regard to Applicant’s assertion in paragraphs 17 and 19-24 that the dependent claims are thus patentable based on their dependency, this argument is rendered moot based on the rejection of claims 1 and 14.
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


/M.M.L./Examiner, Art Unit 3654                                        /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654